INVESTMENT MANAGERS SERIES TRUST 235 West Galena Street Milwaukee, Wisconsin53212 September 12, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File Nos. 333-122901 and 811-21719 on behalf of the 361 Global Long/Short Equity Fund The Trust is filing Post-Effective Amendment No. 549 to its Registration Statement under Rule 485(a)(2) to create the new series, 361 Global Long/Short Equity Fund. Please direct your comments to the undersigned at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Investment Managers Series Trust Treasurer
